NOT FOR PUBLICATION WITHOUT THE
                APPROVAL OF THE APPELLATE DIVISION

                                     SUPERIOR COURT OF NEW JERSEY
                                     APPELLATE DIVISION
                                     DOCKET NO. A-3374-14T3
IN THE MATTER OF TANAYA TUKES,
TINA MUCHERSON, TYESHA CUFF,
SARAH PATTERSON, JAYNET PETERSON,
                                       APPROVED FOR PUBLICATION
ERICA HENDERSON, NICOLE BUTLER,
TAMARA PEYTON, TRACY BAILEY,               February 23, 2017
ANDREA JONES, ELIZABETH DUNKLE,
DELORES MCSHAN, FRANCES WILLIAMS,         APPELLATE DIVISION
MILINDA BANKS, TORRIE KING-BRYANT,
ANGELA PLUTA, PATRICIA SHEPPARD,
JACQUELINE SANDERS, LISA SADLER,
SONDRA CROOK, VERA SWAN, AGATHA
DRUMMOND, MARYLIN PARKER, EUNICE
BENNETT, RONNETTE SATTERFIELD,
NANCY FLORES, CLEOPATRA HIBBERT,
WHITNEY TULL, XENIA RIVERA, KIMONA
ANDERSON, CAROLYN RAWLS, LYDIA RAHN,
FRYDAE WILLLIAMS, DONNA LUCKEY,
KYRA HARTZOG, CHRISTINE BAIRD,
TRENITA BETTERSON, TONYA GREEN,
KATHLEEN THOMPSON, MARSHA BAILEY,
MALVINE TRENT, LANESHA JONES, MARYANN
WOOD, CATHERIN LEWIS, KENTHY STREET,
FRANCES WILLIAMS, ROBERTA TRAVIS,
DAWN WRONIUK, JONELLE COPES, BRIAN
BEACHAUMP, NICHOLAS GRUFF, MARY FIFTH,
WENDY FIFTH, BRENDA BROWN, JOHN
PELECHATY, TIFFANY SMITH, CHRISTOPHER
RODRIGUEZ, BARRY JOHNSON, JOSEPH EGBEH,
LATOYA HOLLAND, MILTON WHITE, SUSAN
RIVERA, BRIAN MORROW and DEWAYNE KENT,
DEPARTMENT OF HUMAN SERVICES.1
________________________

          Submitted February 13, 2017 – Decided February 23, 2017

          Before Judges Sabatino, Nugent and Haas.

1
  The case caption used in appellants' notice of appeal has been
corrected to include the names of all of the appellants.
            On appeal from New Jersey Civil                     Service
            Commission, Docket No. 2015-1457.

            Weissman & Mintz, LLC and David Beckett Law,
            attorneys    for     appellants    (Rosemarie
            Cipparulo and David Beckett, on the brief).

            Christopher S. Porrino, Attorney                    General,
            attorney   for   respondent   Civil                  Service
            Commission    (Melissa    Dutton                   Schaffer,
            Assistant Attorney General, of                      counsel;
            Pamela N. Ullman, Deputy Attorney                   General,
            on the brief).

      The opinion of the court was delivered by

HAAS, J.A.D.

      Appellants,       a    group    of   sixty-four      Department       of   Human

Services employees (collectively "appellants"), appeal from the

February 9, 2015 final agency decision of the Civil Service

Commission     ("Commission"),         which     denied    their        appeal   of     a

determination      of       their    layoff     rights    by    the      Division      of

Classification and Personnel Management ("CPM").                    We affirm.

                                           I.

      We derive the following background facts from the record.

The   Department    of       Human    Services    ("Department")          closed      the

Woodbridge Developmental Center and privatized the operations of

the       State-staffed         Parents         and       Friends         Association

("PAFA/PAFACOM") homes, which provided services to Department

clients    with   developmental        disabilities.           As   a    result,      the

Department decided to lay off employees in a number of different




                                           2                                 A-3374-14T3
job titles, including appellants, who were employed either at

the Vineland Developmental Center, the Woodbine Developmental

Center, or the PAFA/PAFACOM homes.               The following titles were

included   in    the    layoff   plan:       Residential   Living   Specialist

("RLS");    Cottage     Training    Supervisor      ("CTS");   Head       Cottage

Training Supervisor; Senior Cottage Training Technician; Cottage

Training    Technician;     Human    Services       Technician;     and    Human

Services Assistant.

    The Department submitted its layoff plan to the CPM for

review.    Following its review, the CPM approved the layoff plan

in its entirety.

    As part of its decision, the CPM determined that the RLS

and CTS titles were comparable and, therefore, the employees in

these   titles    had   "lateral    title"      displacement   or     "bumping"

rights to each other.       In other words, an employee in either the

RLS title or the CTS title, who had more seniority than another

employee in one of those two titles, could bump the employee

with lesser seniority from his or her title.                   In turn, the

"bumped" employee might have "demotional title" rights to an

employee in a "lower" title.

    As a result of the Departments' layoff plan, twenty-six of

the appellants were bumped from their CTS positions by employees

in RLS or CTS titles with more seniority.                  In turn, some of




                                         3                             A-3374-14T3
these appellants bumped other appellants who held lower titles,

such    as   Senior   Cottage    Training     Technician,        Cottage    Training

Technician, and Human Services Assistant.                   Some appellants in

the lowest titles were laid off.

       Appellants appealed the CPM's decision to the Commission, 2

which     affirmed    the      CPM's   determination        in     all     respects,

including its finding that employees in the RLS and CTS titles

had lateral title rights to each other.                   For purposes of their

appeal to this court, appellants only challenge the portion of

the Commission's decision that concerns the lateral title rights

applicable to the RLS and CTS titles.              Thus, the issue on appeal

is whether the Commission's decision that the employees in these

two titles had lateral title rights relative to each other was

arbitrary, capricious, or unreasonable.               See In re Stallworth,

208 N.J.      182, 194 (2011).

                                       II.

       To place that issue in the proper context, we begin by

reviewing the law governing employee layoff rights.                        The Civil

Service      Act,   N.J.S.A.    11A:1-1      to   12-6,    provides      that   "[a]


2
  Once the CPM makes an initial determination of layoff rights,
an affected employee may appeal to the Commission.      N.J.A.C.
4A:8-2.6(a)(2).     An   appeal   from a   displacement   rights
determination does not involve a hearing, but consists of a
review of the written record.    Ibid.  The burden of proof in
such an appeal is on the employee. N.J.A.C. 4A:8-2.6(c).



                                        4                                   A-3374-14T3
permanent employee may be laid off for economy, efficiency, or

other related reason."        N.J.S.A. 11A:8-1(a).          The Commission is

charged with the responsibility for adopting and enforcing rules

regarding the order of layoff and the determination of employee

layoff rights.     Ibid.

      Layoffs are to occur in the "inverse order of seniority."

N.J.S.A.    11A:8-1(b).        For   jobs     not    involving      police    or

firefighting titles, "seniority" is defined as "the length of

continuous permanent service only in the [employee's] current

permanent    title   and   any   other      title    that    has    lateral   or

demotional rights to the current permanent title."                   Ibid.     In

the present case, the layoff unit was the Department rather than

any   of   the   individual   facilities,     such    as    the    Vineland   or

Woodbine Developmental Centers, that it operated.                  See N.J.S.A.

11A:8-1(c) (stating that "a 'layoff unit' means a department or

autonomous agency and includes all programs administered by the

department or agency").

      As we stated over fifteen years ago in In re Donohue,

                 The exercise of lateral or demotional
            title rights may have a serious impact on
            other   government  workers,   who  may   be
            displaced, as well as on the appointing
            authority,   whose   work   force   may   be
            rearranged. Therefore, layoff rights may be
            exercised only within the explicitly defined
            limits of the layoff unit. In addition, the
            determination of layoff rights requires the
            application of uniform regulatory criteria



                                     5                                 A-3374-14T3
                based upon a careful analysis of job
                qualifications and duties articulated in the
                job specifications of the targeted employee,
                as compared to the job specifications of
                those titles within the layoff unit to which
                the targeted individual might have rights.

                [In re Donohue, 329 N.J. Super. 488, 497
                (App. Div. 2000) (citing N.J.A.C. 4A:8-2.2).

      A "demotional title right" is the right of an employee

whose title is the target of a layoff to displace "an employee

in   the     layoff    unit       holding       a   title       determined     [by    the

Commission] to be lower than, but related to the affected title

of the employee."            N.J.A.C. 4A:8-2.1(b).               Permanent employees

also have displacement rights to "any title previously held on a

permanent basis within current continuous service."                            N.J.A.C.

4A:8-2.2(f).        For these rights, "[d]isplacement may be made only

on the basis of greater permanent continuous service . . . ."

Ibid.       These    further      rights    "shall       not    be   granted   when   the

employee has either lateral title rights options, or demotional

title rights options to a title with a higher class code than

the previously held title, within the selected job locations."

N.J.S.A. 4A:8-2.2(f)(1).

      Finally, permanent employees, like the appellants involved

in   this    case,    have    lateral      title     rights.         A   "lateral    title

right"     is    defined     as   "the   right      of   a     permanent   employee    to

exercise displacement rights . . . against an employee in the




                                            6                                   A-3374-14T3
layoff    unit    holding     a    title    determined        to    be   the   same     or

comparable to the affected title of the employee."                             N.J.A.C.

4A:8-2.1(a).

    In order for two positions to have lateral title rights to

each other, the titles, duties, and education and experience

requirements for the two positions do not have to be identical.

N.J.S.A.     11A:8-1(e).           Instead,      the    titles      need    only     have

"substantially similar duties and responsibilities"; "similar"

education     and    training       requirements;        and       "similar"     special

skills,    licenses       certification         or    registration       requirements.

Ibid.

    In addition, titles may be deemed "lateral" to each other

even when an employee who is "bumping" from one lateral title to

another has never performed the actual duties of the title to

which he or she is moving.              Ibid.    Thus, one title can be deemed

lateral to another when the "employees in [the] affected title,

with minimal training and orientation, could perform the duties

of the designated title by virtue of having qualified for the

affected title[.]"         Ibid. (emphasis added).

    A      lateral    title       right    exists      only    if     the   Commission

determines    that    there       are   titles       comparable     to   the   affected

title    within     the   layoff    unit.        The    determination       of     "title




                                           7                                     A-3374-14T3
comparability"   is   made    by     the    Commission   based   upon   four

factors:

           1.   The title(s) shall have substantially
           similar duties and responsibilities and the
           same class code;

           2.   The     education   and     experience
           requirements for the title(s) are the same
           or similar and the mandatory requirements
           shall not exceed those of the affected
           title;

           3.   There shall be no special skills,
           license,   certification    or registration
           requirements which are not also mandatory
           for the affected title; and

           4.   Any employee in the affected title with
           minimal   training  and   orientation  could
           perform the duties of the designated title
           by virtue of having qualified for the
           affected title.

           [N.J.A.C. 4A:8-2.1(a).]

                                     III.

    In its thorough written decision, the Commission reviewed

the job descriptions for the RLS and CTS titles, applied the

four-factor   test    set    forth     in    N.J.A.C.    4A:8-2.1(a),    and

determined, like the CPM before it, that the two titles were

comparable and that the employees in each of these titles had

lateral title rights.

    Turning to the first factor, the Commission explained that

           [i]n order to categorize functions and
           duties which are substantially similar,
           based on the definition and example of work



                                      8                            A-3374-14T3
             portions of job specifications, all titles
             are slotted into one of the [thirty-nine]
             occupational   groups   recognized    in   the
             Dictionary of Occupational Titles.      Titles
             are further categorized into occupational
             families within the occupational groups
             based on the differences in main functions
             of titles in each group after further review
             of the job specification language.       Thus,
             occupational   groups    and   families    are
             utilized as a means of categorizing titles
             based     on      assigned     duties      and
             responsibilities.

Here, it is undisputed that the RLS and CTS titles were both

             in the same class code (13) and occupational
             group (35 – Direct Care and Related Personal
             and Health Services).      Occupational group
             35   includes   occupations   concerned  with
             attending to the direct treatment, physical
             comfort,    safety,    and    appearance   of
             individuals placed in government facilities
             for treatment, rehabilitation, education, or
             safety.   It excludes occupations concerned
             with criminal incarceration. The titles are
             also in the same family, Residential Care
             Services Worker (01).

      Thus, the Commission concluded that the RLS and CTS titles

had   "the   same   class    code."       N.J.A.C.   4A:8-2.1(a)(1).     The

Commission then conducted "a review of the job specifications"

for   each     title   and    found   "that     the    basic   duties    and

responsibilities of each title are similar" as required by the

second prong of N.J.A.C. 4A:8-2.1(a)(1).

      The job description for the RLS title defines this title in

the following terms:




                                      9                            A-3374-14T3
           Under direction of a supervisory official in
           a small Intermediate Care Facility Unit for
           the developmentally disabled in a state
           department, acts as a parent surrogate to
           clients     of  that   unit  providing   direct
           services in the areas of direct care,
           training, feeding, recreation, education,
           social education, vocational education, and
           direct/indirect services in the areas of
           sanitation     and   cleaning,   laundry,   and
           supportive programming, on the grounds and
           in   community     activities;   does   related
                   [3]
           duties.

Included   in    the    "Examples   of    Work"   section     of   the   RLS   job

description are such duties as: "[a]ssumes responsibility for

the   physical,    mental,    and   emotional     well[-]being     of    assigned

clients"; "[p]repares and serves meals to clients, feeds those

unable to help themselves, and trains clients to serve and feed

themselves      where   applicable";      and   "[b]athes,     dresses,     combs

hair, trims nails, brushes teeth, shaves, and provides whatever

other   assistance      is   required     by    client   to   ensure     adequate

standards of personal hygiene."

      The job description for the CTS titles defines that title

as follows:

           Under direction of a Head Cottage Training
           Supervisor  or   other supervisor  of   an

3
  The job descriptions for both the RLS and CTS titles both
provide that "[t]he examples of work for this title are for
illustrative purposes only.    A particular position using this
title   may  not  perform   all  duties   listed  in  this  job
specification. Conversely, all duties performed on the job may
not be listed."



                                         10                              A-3374-14T3
           institution for the developmentally disabled
           in   the   Department  of   Human   Services,
           supervises cottage personnel assigned to a
           shift; functions in the absence of the Head
           Cottage    Training   Supervisor;    conducts
           assigned non-professional programs for the
           physical, mental and emotional health of
           residents, and to develop their potential
           abilities in areas of personal self-care,
           social training, cleanliness and related
           programs; does related work as required.

As "Examples of Work," the CTS job description lists such duties

as:   "[s]upervises cottage personnel providing for the personal

care of residents to ensure proper feeding, cleanliness, safety

and   well[-]being        of    residents    assigned         to    a     cottage";

"[s]upervises and participates in serving meals to residents and

provides assistance to those unable to feed themselves"; and

"[p]erforms and supervises staff involved in bathing, dressing,

and providing other grooming assistance required by residents

for their appropriate personal hygiene."             (emphasis added).

      After comparing the job duties for the two positions, the

Commission found that employees in the RLS and CTS titles were

"engaged   in   para-medical      activities"       and     "participate[d]       in

. . . support functions such as recreational, vocational, and

social   programs    designed     to   aid   in    the     care,   health[,]     and

rehabilitation      of    the   physically        [ill],     mentally     ill,    or

handicapped."       The   Commission    further      observed      that    the   two

titles "have in common the direct care of clients as their duty




                                       11                                  A-3374-14T3
and     responsibility."        Thus,       the    Commission          concluded        that

employees in the RLS and CTS titles performed "substantially

similar     duties    and     responsibilities"               and,     therefore,        the

criterion set forth in N.J.A.C. 4A:8-2.1(a)(1) had been met.

      The   Commission      next     considered         N.J.A.C.       4A:8-2.1(a)(2),

which    concerns    the    education      and    experience          requirements      for

each title.     To be assigned to the RLS title, an employee must

have "[t]wo (2) years of experience in the direct care of the

developmentally disabled in either a residential or community

setting."     Similarly, an employee in the CTS title needed "[t]wo

(2) years of experience in the direct care of clients which may

include training or supervision in an institutional, hospital or

residential setting."

      The    Commission       determined          that        these     education       and

experience    requirements         were    "the        same    or     similar    and     the

mandatory requirements [did] not exceed those of the affected

title" under N.J.A.C. 4A:8-2.1(a)(2).                   As stated above, the only

mandatory     requirement      for        both    titles        was     two     years     of

experience    in     the    direct    care        of    developmentally          disabled

clients.4




4
  As noted above, the CTS job description made clear that the
required two years of direct care experience for that title
could include training and supervisory experience.    However,
                                                   (continued)


                                           12                                     A-3374-14T3
    Moving to the third factor, the job descriptions for both

titles stated that the only license an employee had to have was

a driver's license "if the operation of a vehicle, rather than

employee mobility is necessary to perform essential duties of

the position."             No other special skills, licenses, or other

certification        or      registration         requirements      were    necessary.

Thus, the Commission determined that the RLS and CTS titles were

comparable under N.J.A.C. 4A:8-2.1(a)(3).

    Finally, the Commission found that an employee in the RLS

title could perform the duties of the CTS title "with minimal

training      and    orientation."          N.J.A.C.       4A:8-2.1(a)(4).          While

employees     in     the    CTS   title     performed      supervisory     duties,    no

supervisory experience was needed to enter that title.                         Thus, a

person in the RLS title could exercise his or her lateral title

rights   to    the    CTS     title   and    then    presumably     be     ready,   with

minimal training and orientation, to become a supervisor, just

as any new employee in the CTS title would.

                                            IV.

    Before      the    Commission,        appellants       raised   three     bones   of

contention     that        they   again   present     in    their   appeal    to    this

court.     First, appellants argued that the CPM and, thereafter,


(continued)
such experience was not mandated for either the CTS title or the
RLS title.



                                            13                                 A-3374-14T3
the Commission failed to "demonstrate a thorough understanding"

of the job duties performed by the employees in the CTS title. 5

Specifically, appellants asserted that the Commission did not

fully consider the fact that employees in the CTS title were

called upon to perform supervisory duties that the employees in

the RLS title were not.

    However,   the   Commission     expressly   acknowledged    the

supervisory duties performed by employees in the CTS title, and

found that that title was still "comparable" to the RLS title as

required by N.J.S.A. 11A:8.1(e) and N.J.A.C. 4A:8-2.1(a).       The

Commission stated:

              [CTS] is not a managerial title, as
         claimed by the appellants, but is a primary

5
   In support of their contention that the Commission must
"thorough[ly] understand" and fully review the respective job
duties of both titles involved in a lateral titles rights case,
appellants cite In re Johnson, 215 N.J. 366, 378, 383-84 (2013),
a case involving a challenge to the Commission's decision to
reclassify a civil service position without first conducting a
complete audit of that position.       We note that Johnson is
inapposite to the case at hand because reclassification
decisions are subject to different standards and regulations
than lateral title rights cases. See N.J.A.C. 4A:3-3.5 (setting
standards for reclassification of positions in the civil
service).   That having been said, we previously made clear in
Donohue, supra, that the determination of lateral title rights
must be "based upon a careful analysis [and comparison] of job
qualifications and duties articulated in the job specifications"
for both positions at issue. Donohue, supra, 329 N.J. Super. at
497.   Thus, we have no difficulty adopting here the Supreme
Court's common-sense observation that a "thorough understanding"
of the duties of a position is necessary in any case where the
title rights of a civil service employee are at stake.



                               14                         A-3374-14T3
            level supervisory title, and this is the
            difference between the [CTS] and [RLS]
            titles. The [CTS] title is assigned to the
            "R,"    or    primary    level    supervisory,
            bargaining unit, which include[s] titles
            that may be assigned the responsibility for
            effectively recommending the hiring, firing,
            promoting, demoting[,] and/or disciplining
            of employees in non-supervisory titles.     As
            such, this bargaining unit is defined as
            permissive for supervisory responsibilities.
            That is, incumbents may or may not supervise
            subordinates,   or   they   may  supervise   a
            program.        Incumbent     primary    level
            supervisors are not necessarily required to
            supervise staff, but the job specification
            does permit this function if so required by
            the organizational unit.

    Thus,    contrary        to   appellants'          argument    that     it    did   not

"thoroughly understand" the job duties of each position, the

Commission   specifically         recognized           that   employees     in    the   CTS

title were primarily supervisors.                  However, the Commission went

on to explain that the performance of supervisory duties by

employees    in   the    CTS        title        did    not     affect      the   overall

comparability     of   the    CTS    and    RLS        titles   for   the    purpose     of

determining lateral title rights.                 The Commission stated:

            The primary level supervisory titles are the
            titles   in   which    employees   can  gain
            supervisory experience, and they are not
            required to possess supervisory experience
            upon appointment.   As such, aside from the
            fact that bargaining units are not factored
            into title rights, primary level supervisors
            are not differentiated from non-supervisory
            titles in the determination of title rights.
            As direct care is the primary focus of each
            title, they are functionally similar.



                                            15                                    A-3374-14T3
               [(emphasis added).]

      As      noted       above,    the       CTS    title     does    not    require      prior

supervisory experience.                     The employees in this title are only

required to have two years of experience in the direct care of

clients.        Therefore, when an employee enters the CTS title, he

or    she      must       undergo       a     period     of     "minimal       training       and

orientation"             prior     to       performing       any      supervisory       duties.

N.J.A.C. 4A:8-2.1(a)(4).

      This would be the same situation where an employee in the

RLS title exercised his or her lateral title rights to enter the

CTS     title.            The     two-year        direct      patient       care    experience

requirement for the RLS title is identical to the CTS experience

requirement.              Thus,      with      the     same     "minimal       training       and

orientation," an employee moving laterally into the CTS title

could        also    be        expected      to     perform     supervisory         functions.

Therefore, the Commission concluded that the actual job duties

for each title were substantially similar.

      Appellants also argued that the RLS and CTS titles could

not     be     deemed       comparable         because        they     were    in   different

bargaining units.                The Commission addressed and rejected this

contention.              The     Commission         stated    that    the     RLS   title     was

"assigned           to    the      "'H'"       bargaining          unit,      Health,      Care,




                                                  16                                    A-3374-14T3
Rehabilitation Services[.]"        The CTS title was "assigned to the

"'R,'" or primary level supervisory, bargaining unit[.]"

      However, as the Commission found, nothing in the governing

statute, N.J.S.A. 11A:8-1, or regulations, N.J.A.C. 4A:8-2.1 to

-2.6, provides that the bargaining unit for any title must be

considered in determining lateral title rights.                  Moreover, the

Commission reiterated that "the primary focus of each title" was

the direct care of clients.        Thus, the Commission concluded that

the   RLS    and   CTS    titles   were    "functionally     similar"       and,

therefore, comparable within the intendment of N.J.S.A. 11A:8-

1(e) and N.J.A.C. 4A:8-2.1(a).

      Finally,     appellants    argued   that   the   Commission     did   not

adequately consider the fact that employees in the CTS title

usually worked in larger State facilities, while employees in

the RLS title most frequently assisted clients in smaller group

home settings.       Once again, however, the Commission expressly

addressed and rejected this assertion.

      As the Commission explained, the layoff unit in this case

was the entire Department, including all programs, facilities,

and group homes managed by the Department.              See N.J.A.C. 4A:8-

1.5(a).     The Commission noted that as the appointing authority,

the   Department    had   "the   right    to   determine   the    organization




                                     17                               A-3374-14T3
structure     of     its   operation"      and,     therefore,      could     assign

employees to various facilities as deemed necessary.

       The Commission further observed that "[a]s long as there

[were]       no          improper        reporting         relationships           or

misclassifications, how the facility is organized is not under

the jurisdiction of the Commission or reviewable in the context

of a layoff appeal."           Moreover, the experience requirements for

both   titles      did   not   require   that     the   required    two    years   of

direct care experience had to be in any particular facility.

Under these circumstances, the Commission concluded that the two

titles were comparable regardless of the nature or size of the

facility where the employees in the titles had previously been

assigned.     This appeal followed.

                                         V.

       On appeal, appellants contend that the Commission's "final

decision    is     arbitrary,    unreasonable[,]        and   not   supported      by

substantial evidence in the record."               As noted above, they raise

the three same arguments they unsuccessfully presented to the

Commission.        Appellants assert that the Commission:                 (1) failed

to demonstrate that it "thoroughly understood" the job duties of

the RLS and CTS titles; (2) did not consider that the two job

titles were in different bargaining units; and (3) did not give

sufficient weight to the fact that employees in the CTS title




                                         18                                 A-3374-14T3
usually worked in larger facilities than employees in the RLS

title.     Appellants also add a fourth contention and allege that

a search of "title inquiry screens" on an internet database did

not reflect the title rights later determined by the Commission.

We disagree with all of these contentions.

       Established precedents guide our task on appeal.                  Appellate

review of an administrative agency decision is limited.                        In re

Herrmann, 192 N.J. 19, 27 (2007).                  A "strong presumption of

reasonableness attaches" to the Commission's decision.                         In re

Carroll, 339 N.J. Super. 429, 437 (App. Div.), certif. denied,

170 N.J. 85 (2001).           Appellants have the burden to demonstrate

grounds for reversal.           McGowan v. N.J. State Parole Bd., 347

N.J.    Super.   544,   563    (App.      Div.   2002);    see   also   Bowden    v.

Bayside State Prison, 268 N.J. Super. 301, 304 (App. Div. 1993)

(holding that "[t]he burden of showing the agency's action was

arbitrary,       unreasonable       or      capricious       rests      upon     the

appellant"), certif. denied, 135 N.J. 469 (1994).

       Appellate courts generally defer to final agency actions,

only "reversing those actions if they are 'arbitrary, capricious

or     unreasonable     or    [if   the     action]   is    not      supported    by

substantial credible evidence in the record as a whole.'"                        N.J.

Soc'y for the Prev. of Cruelty to Animals v. N.J. Dep't of

Agric., 196 N.J. 366, 384-85 (2008) (alteration in original)




                                          19                              A-3374-14T3
(quoting    Henry      v.     Rahway        State       Prison,     81   N.J.       571,     579-80

(1980)).         Under      the      arbitrary,          capricious,      or     unreasonable

standard,     our      scope         of    review        is   guided      by     three        major

inquiries:       (l)     whether          the    agency's       decision       conforms         with

relevant     law;      (2)        whether         the    decision        is     supported         by

substantial credible evidence in the record; and (3) whether in

applying the law to the facts, the administrative agency clearly

erred in reaching its conclusion.                         Stallworth, supra, 208 N.J.

at 194.

      When an agency decision satisfies such criteria, we accord

substantial      deference         to      the    agency's      fact-finding          and     legal

conclusions, acknowledging "the agency's 'expertise and superior

knowledge of a particular field.'"                            Circus Liquors, Inc. v.

Governing    Body        of    Middletown          Twp.,      199    N.J.      1,    10      (2009)

(quoting Greenwood v. State Police Training Ctr., 127 N.J. 500,

513   (1992)).         We     will        not    substitute       our    judgment         for    the

agency's     even      though         we        might    have       reached     a     different

conclusion.       Stallworth, supra, 208 N.J. at 194; see also In re

Taylor,    158    N.J.        644,      656-57      (1999)      (discussing         the     narrow

appellate standard of review for administrative matters).

      Applying these principles here, we discern no basis for

disturbing    the      Commission's              decision     establishing          appellants'

layoff rights.           We affirm substantially for the reasons set




                                                  20                                       A-3374-14T3
forth in the Commission's thorough written decision and add the

following comments.

      As they did before the Commission, appellants again allege

that the Commission failed to appreciate that employees in the

CTS   title   performed   supervisory      duties    in   addition   to   their

direct patient care responsibilities, while their colleagues in

the RLS title did not.      However, the Commission dealt with this

issue head-on in its decision, finding that prior supervisory

experience was not a requirement for the CTS title and that to

enter either title, an employee only had to have two years of

direct patient care experience.

      Thus, an employee in the RLS title could laterally move

into the CTS title and, just like any other new employee in that

position, begin providing supervision as well as direct care "by

virtue   of   having   qualified     for    the     affected     title"   after

receiving normal "minimal training and orientation."                  N.J.S.A.

11A:8-1(e); N.J.A.C. 4A:8-2.1(a)(4).           Therefore, the Commission

properly determined that the RLS and CTS titles were comparable

and   that    the   employees   in   each     title       had   lateral   title

displacement rights based on seniority.

      Contrary to appellants' contentions, the Commission also

considered the fact that employees in the RLS and CTS titles

fall under different bargaining units.              Again, however, that is




                                     21                               A-3374-14T3
a distinction without a difference.                 An employee's bargaining

unit at the time of a layoff is simply not one of the relevant

factors that the Commission must consider in determining lateral

title rights.      N.J.S.A. 11A:8-1(e); N.J.A.C. 4A:8-2.1(a)(4).

      The Commission also noted from its exhaustive review of the

job titles and duties of the affected employees that individuals

holding the CTS title were more frequently assigned to larger

facilities than their counterparts in the RLS title.                     However,

the   assignment     of    employees    to    particular      facilities      is    a

prerogative of the Department and does not affect the overall

comparability of the two titles.6              As the Commission found, the

supervisory    and   direct     patient      care   duties   performed     by    the

employees     were     substantially      similar      regardless     of      their

specific work location.

      Finally, appellants assert that prior to the Commission's

approval of the Department's layoff plan, information available

on a Commission computer database did not list the RLS and CTS

titles   as   having      lateral   displacement     rights    to   each    other.

However, when this discrepancy was brought to the Commission's

attention, the Commission promptly determined that this error


6
  As noted above, the layoff unit in this case was the entire
Department,  including   all  programs   administered  by the
Department, and not just one or more of its individual
facilities. N.J.S.A. 11A:8-1(c); N.J.A.C. 4A:8-1.5(a).



                                       22                                  A-3374-14T3
was "a systems related issue" caused by a "recent department

code change made to the CTS title."             The Commission attempted

"to manually fix the issue but the [computer database] system

[was] not permitting any additions."            The Commission notified

its "systems staff" of the matter, and the proper information

was later uploaded to the system.

    In the meantime, the Commission made written documentation

available to all interested parties concerning the lateral and

demotional title rights of all of the titles affected by the

layoff.    Thus, the mere fact that a computer glitch temporarily

prevented the lateral title rights pertaining to the RLS and CTS

titles    from   being   available   on   the   database     had   no    impact

whatsoever on the Commission's subsequent review and approval of

the Department's layoff plan.

    In     sum,    the    Commission      did    not   act     arbitrarily,

capriciously, or unreasonably in determining that employees in

the RLS and CTS titles had lateral title rights to each other,

and its decision is fairly supported by substantial evidence in

the record.

    Affirmed.




                                     23                                 A-3374-14T3